Exhibit 10.22

2003(C)

MOTOROLA MOBILITY

SUBSTITUTE AWARD DOCUMENT

For the

Motorola Mobility Holdings, Inc. Legacy Incentive Plan

Terms and Conditions Related to Employee Nonqualified Stock Options

 

Recipient:  

 

     Date of Expiration:   

 

Commerce ID#:  

 

     Original Number of Options Granted (adjusted):   

 

Original Date of Grant:  

 

     Exercise Price (adjusted):   

 

       Number of Options Outstanding as of January 4, 2011 (adjusted):   

 

On the Original Date of Grant (the “Date of Grant”), Motorola, Inc. granted you
options to purchase shares of its common stock under the Motorola Omnibus
Incentive Plan of 2000. Such options have been assumed by Motorola Mobility
Holdings, Inc. (“Motorola Mobility” or the “Company”) through the Motorola
Mobility Holdings, Inc. Legacy Incentive Plan (the “Plan”) as of the
Distribution Date (as defined in the Plan). The number of options (“Options”)
awarded to you and the exercise price per Option (as adjusted, the “Exercise
Price”) have been adjusted as stated above to reflect the assumption and
substitution of the awards by Motorola Mobility under the terms of the Plan. As
adjusted, each Option entitles you to purchase one share of Motorola Mobility’s
common stock on the terms described below and in the Plan. Your future vesting
and exercise period will be based on your employment or service with Motorola
Mobility or a Subsidiary (as defined below). The terms and conditions of this
Award Document, including the terms and conditions related to the vesting and
expiration of Options upon a Change In Control, should be construed and
interpreted in accordance with the above, as well as the terms and conditions of
the Plan.

Your Options will continue to vest and become exercisable in accordance with the
original terms and conditions set forth in the applicable Motorola Plans (as
defined in the Plan) and your award agreement having the Original Date of Grant
specified above, including any special vesting dates or conditions, with the
exception that your vesting on and after January 4, 2011 shall be determined
solely by reference to your employment or service with Motorola Mobility or a
Subsidiary. For the Number of Options Outstanding as of January 4, 2011 (as
adjusted) that are currently vested and exercisable, and those that are
scheduled to vest and become exercisable on each future vesting date, you should
refer to your on-line account (currently with Morgan Stanley Smith Barney, and
reachable at https://www.benefitaccess.com/). You are strongly encouraged to
view your on-line account immediately to completely understand your Options and
their vesting schedule.

 

-1-



--------------------------------------------------------------------------------

Exhibit 10.22

2003(C)

 

 

Vesting and Exercisability

You cannot exercise the Options until they have vested.

Regular Vesting – The Options will vest according to the terms and conditions
described above (subject to the other terms hereof).

Special Vesting – You may be subject to the Special Vesting Dates described
below if your employment or service with Motorola Mobility or a Subsidiary (as
defined below) terminates.

Exercisability – You may exercise Options at any time after they vest and before
they expire as described below.

Expiration

All Options expire on the earlier of (1) the Date of Expiration as stated above
or (2) any of the Special Expiration Dates described below. Once an Option
expires, you no longer have the right to exercise it.

Special Vesting Dates and Special Expiration Dates

There are events that cause your Options to vest sooner than the schedule
discussed above or to expire sooner than the Date of Expiration as stated above.
Those events are as follows:

Retirement - If your employment or service with Motorola Mobility or a
Subsidiary is ended because of your Retirement, Options that were granted at
least one year prior to your Retirement that are not vested will automatically
become fully vested upon your Retirement. Any remaining unvested Options will be
forfeited. All your vested Options will then expire on the earlier of the third
anniversary of ending your employment or service because of your Retirement or
the Date of Expiration stated above. Retirement means (only for purposes of this
Option) your retirement from Motorola Mobility or a Subsidiary as follows:
(i) Retiring at or after age 55 with 20 years of service; (ii) Retiring at or
after age 60 with 10 years of service; (iii) Retiring at or after age 65,
without regard to years of service.

Disability- If your employment or service with Motorola Mobility or a Subsidiary
is terminated because of your Total and Permanent Disability (as defined below).
Options that are not vested will automatically become fully vested upon your
termination of employment or service. All your Options will then expire on the
earlier of the third anniversary of your termination of employment or service
because of your Total and Permanent Disability or the Date of Expiration stated
above. Until that time, the Options will be exercisable by you or your guardian
or legal representative.

Death- If your employment or service with Motorola Mobility or a Subsidiary is
terminated because of your death, Options that are not vested will automatically
become fully vested upon your death. All your Options will then expire on the
earlier of the third anniversary of your death or the Date of Expiration stated
above. Until that time, with written proof of death and inheritance, the Options
will be exercisable by your legal representative, legatees or distributees.

Change In Control- If there is a Change In Control of Motorola Mobility (as
defined in the Plan), all the unvested Options will automatically become fully
vested as described in the Plan. If Motorola Mobility or a Subsidiary terminates
your employment or service other than for Serious Misconduct within two years of
consummation of a Change In Control, all of your vested Options will be
exercisable until the Date of Expiration stated above.

Termination of Employment or Service Because of Serious Misconduct- If Motorola
Mobility or a Subsidiary terminates your employment or service because of
Serious Misconduct (as defined below) all of your Options (vested and unvested)
expire upon your termination.

 

-2-



--------------------------------------------------------------------------------

Exhibit 10.22

2003(C)

 

Change in Employment in Connection with a Divestiture- If you accept employment
with another company in direct connection with the sale, lease, outsourcing
arrangement or any other type of asset transfer or transfer of any portion of a
facility or any portion of a discrete organizational unit of Motorola Mobility
or a Subsidiary (a “Divestiture”), all of your unvested Options will
automatically expire upon termination in direct connection with a Divestiture
and your vested Options will expire 12 months after such Divestiture or such
shorter period remaining until expiration as set forth above.

Termination of Employment or Service by Motorola Mobility or a Subsidiary Other
than for Serious Misconduct or a Divestiture- If Motorola Mobility or a
Subsidiary on its initiative, terminates your employment or service other than
for Serious Misconduct or a Divestiture, all of your unvested Options will
automatically expire upon termination and your vested Options will expire twelve
months after your termination of employment or such shorter period remaining
until expiration as set forth above.

Termination of Employment or Service for any Other Reason than Described Above-
If your employment or service with Motorola Mobility or a Subsidiary terminates
for any reason other than that described above, including voluntary resignation
of your employment or service, all of your Options (vested and unvested) will
automatically expire on the date of termination.

Leave of Absence/Temporary Layoff

If you take a Leave of Absence from Motorola Mobility or a Subsidiary that your
employer has approved in writing in accordance with your employer’s Leave of
Absence Policy and which does not constitute a termination of employment as
determined by Motorola Mobility, or you are placed on Temporary Layoff (as
defined below) by Motorola Mobility or a Subsidiary the following will apply:

Vesting of Options- Options will continue to vest in accordance with the terms
and conditions set forth above.

Exercising Options- You may exercise Options that are vested or that vest during
the leave of absence or layoff.

Effect of Termination of Employment or Service- If your employment or service is
terminated during the Leave of Absence or Temporary Layoff, the treatment of
your Options will be determined as described under “Special Vesting Dates and
Special Expiration Dates” above.

Other Terms

Method of Exercising- You must follow the procedures for exercising options
established by Motorola Mobility from time to time. At the time of exercise, you
must pay the Exercise Price for all of the Options being exercised and any taxes
that are required to be withheld by Motorola Mobility or a Subsidiary in
connection with the exercise. Options may not be exercised for less than 50
shares unless the number of shares represented by the Option is less than 50
shares, in which case the Option must be exercised for the remaining amount.

Transferability- Unless the Committee provides, Options are not transferable
other than by will or the laws of descent and distribution.

Tax Withholding- Motorola Mobility or a Subsidiary is entitled to withhold an
amount equal to the required minimum statutory withholding taxes for the
respective tax jurisdictions attributable to any share of common stock
deliverable in connection with the exercise of the Options. You may satisfy any
withholding obligation in whole or in part by electing to have Motorola Mobility
retain Option shares having a Fair Market Value on the date of exercise equal to
the minimum amount required to be withheld.

Definition of Terms

If a term is used but not defined, it has the meaning given such term in the
Plan.

 

-3-



--------------------------------------------------------------------------------

Exhibit 10.22

2003(C)

 

“Fair Market Value” is the closing price for a share of Motorola Mobility common
stock on the last trading day before the date of grant or date of exercise,
whichever is applicable. The official source for the closing price is the New
York Stock Exchange Composite Transaction as reported in the Wall Street
Journal, Midwest edition.

“Serious Misconduct” means any misconduct identified as a ground for termination
in the Motorola Mobility Code of Business Conduct, or the human resources
policies, or other written policies or procedures.

“Subsidiary” means an entity of which Motorola Mobility owns directly or
indirectly at least 50% and that Motorola Mobility consolidates for financial
reporting purposes.

“Total and Permanent Disability” means for (x) U.S. employees, entitlement to
long-term disability benefits under the Motorola Mobility Disability Income
Plan, as amended and any successor plan and (y) non-U.S. employees, as
established by applicable Motorola Mobility policy or as required by local
regulations.

“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.

Consent to Transfer Personal Data

By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola Mobility, its
Subsidiaries and your employer hold certain personal information about you, that
may include your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of stock held in Motorola Mobility, or details of all
options or any other entitlement to shares of stock awarded, canceled,
purchased, vested, or unvested, for the purpose of managing and administering
the Plan (“Data”). Motorola Mobility and/or its Subsidiaries will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and Motorola
Mobility and/or any of its Subsidiaries may each further transfer Data to any
third parties assisting Motorola Mobility in the implementation, administration
and management of the Plan. These recipients may be located throughout the
world, including the United States. You authorize them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
your behalf to a broker or other third party with whom you may elect to deposit
any shares of stock acquired pursuant to the Plan. You may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting Motorola Mobility; however, withdrawing your consent may
affect your ability to participate in the Plan.

Acknowledgement of Discretionary Nature of the Plan; No Vested Rights

You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola Mobility
or a Subsidiary, in its sole discretion, at any time. The grant of awards under
the Plan is a one-time benefit and does not create any contractual or other
right to receive an award in the future. Future grants, if any, will be at the
sole discretion of Motorola Mobility, including, but not limited to, the timing
of any grant, the amount of the award, vesting provisions, and the exercise
price.

Agreement Following Termination of Employment

As a further condition of accepting the Options, you acknowledge and agree that
for a period of two years following your termination of employment or service,
you will not recruit, solicit or induce, or cause, allow, permit or aid others
to recruit, solicit or induce, or to communicate in support of those activities,
any employee of Motorola Mobility or a Subsidiary to terminate his/her
employment with Motorola Mobility or a Subsidiary and/or to seek employment with
your new or prospective employer, or any other company.

 

-4-



--------------------------------------------------------------------------------

Exhibit 10.22

2003(C)

 

You agree that upon termination of employment with Motorola Mobility or a
Subsidiary, you will immediately inform Motorola Mobility of (i) the identity of
your new employer (or the nature of any start-up business or self-employment),
(ii) your new title, and (iii) your job duties and responsibilities. You hereby
authorize Motorola Mobility or a Subsidiary to provide a copy of this Award
Document to your new employer. You further agree to provide information to
Motorola Mobility or a Subsidiary as may from time to time be requested in order
to determine your compliance with the terms hereof.

Substitute Stock Appreciation Right

Motorola Mobility reserves the right to substitute a Stock Appreciation Right
for your Option in the event certain changes are made in the accounting
treatment of stock options. Any substitute Stock Appreciation Right shall be
applicable to the same number of shares as your Option and shall have the same
Date of Expiration, Exercise Price, and other terms and conditions. Any
substitute Stock Appreciation Right may be settled only in Common Stock.

Acceptance of Terms and Conditions

By accepting the Options, you agree to be bound by these terms and conditions,
the Plan, and any and all rules and regulations established by Motorola Mobility
in connection with awards issued under the Plan.

Other Information about Your Options and the Plan

The Plan and the Prospectus for the Plan are available at
http://my.mot-mobility.com/go/EquityAwards or send your request to Equity
Administration, 6450 Sequence Drive, San Diego, CA 92121 or
equityadmin@motorola.com.

 

-5-